 

 

,Case $:19-cr-00630-fggpocument 19 Filed 02/12/20 Page 1of14 PagelD 37

on = oe *, oot wg” fo=5,
‘ SEA FE x 8 OYE UNITED STATES DISTRICT COURT
RNY hit AHOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

 

UNITED STATES OF AMERICA

Vv.

FRANCISCO JAVIER FRANCO PERALTA

(1)
STEVEN DEAN ANTHONY (2)
SHARRON RENE ARNOLD (3)
JUSTIN DUANE BAKER (4)
CHRISTOPHER BOISSE (5)
JUAN CARLOS BONILLA (6)

aka “Flacco”
DONALD PAUL BREWER (7)

aka “Donnie”
TAMMY LOUISE CRAWFORD (8)

aka “Chase”
JACOB THOMAS DECKER (9)
STEWART ALBERT ELIZARDO (10)
MICHAEL ALLEN GIBBS (11)
FELIX GUILLEN (12)
ALLEC SHANIA HAMM (13) _
KRISTIAN BRIAN HARGROVE (14)
MICHAEL WAYNE HOUGH (15)
MONTE JAMES LALUMIA (16)
MASON SCOTT MCCORMICK (17)

aka “Hollywood”
JOSEPH FLOYD MITCHELL (18)
ANGELINA LUNA PERALTA (19)
NOEL RANGEL BARCO (20)
AMIE DAWN SANMIGUEL (21)
DARRYL ALAN SIMS (22)
JAMES KEITH SMITH (23)

aka “Jimmy Smith”
RIKKI LEE THOMPSON (24)

aka “Rikki Bobby”
ANTONIO VALLE (25)

aka “Chuck” and “Chucky”

Superseding Indictment—Page 1

 

FILED UNDER SEAL
NO. 3:19-CR-630-B

(Supersedes Indictment returned on
December 3, 2019) __

 

 

 

 

 

 

 

 

The first defendant was

previously indicted; the following 24
are listed in alphabetical order, as
opposed to culpability or hierarchy.

 
 

 

Case $:19-cr-00630- Rg@pocument 19 Filed 02/12/20 ‘@ 20f14 PagelD 38

SUPERSEDING INDICTMENT
The United States Grand Jury charges:
Introduction

1. At all times relevant to the Superseding Indictment, the defendants were
members of, associated with, or performed drug transactions with various white
supremacists organizations or individuals, including the “Aryan Circle,” the “Aryan
Brotherhood of Texas” (“ABT”) and the “Peckerwoods” and engaged in a conspiracy to
distribute methamphetamine and other illegal narcotics throughout the Northern District
of Texas and elsewhere.

Criminal Organizations

2. The Aryan Circle was a white supremacist gang based primarily in Texas.
The Aryan Circle prison gang formed when certain ABT members splintered off to form
what they believed was a more ideologically pure group. Aryan Circle members believed
in the complete separation of the races. The Aryan Circle was also an organized crime
group, but, in recent years, its white supremacy ideology often took a backseat to
traditional criminal ventures, such as drug-dealing.

3, The ABT was a white supremacist gang based in Texas. The ABT
originated in Texas prisons in the 1980s. The ABT offered protection to Caucasian
inmates if they joined the gang. Over time, the ABT expanded and maintained a
presence outside of prisons. ABT members referred to the gang as the “family.” The

ABT was also an organized crime group that put its “business” interests ahead of

Superseding Indictment—Page 2
 

 

 

Case 8 B90 0083 0-Fagpocument 19 Filed 02/12/20 é 30f14 PagelD 39

ideology in recent years. These business interests often take the form of criminal
ventures, including drug-dealing.

4. The term “‘Peckerwood” was often used to describe an individual who,
although not as a member, shared a white supremacist ideology or aligned his or herself,
with other white supremacist organizations, such as the Aryan Circle or ABT.

Individuals often resisted or denied membership with those groups because confirmed or
documented membership typically resulted in administrative segregation within the
Texas Department of Criminal Justice or other prison systems. This was typically viewed

by prisoners as a less desirable way in which to serve prison time. Nonetheless, these

~ individuals sought to indicate where their alliances resided through their identification as

a “Peckerwood.” Members were often referred to collectively as “Peckerwoods” or the
“Wood Pile.” Female members were often referred to as “Featherwoods.” Other white
supremacist organizations, such as the Aryan Circle or ABT also often referred to their
members as “Peckerwoods” or “Woods.” Despite their alliances with other white
supremacists, the white supremacy ideology of “Peckerwoods” often takes a backseat to
traditional criminal ventures, such as drug-dealing. |

5. Despite their differences, the Aryan Circle, ABT, and “Peckerwoods” often
collaborate with each other and with Mexican gangs and cartels for purposes of drug
distribution or other illegal ventures.

6. The Texas Syndicate was established in the 1970s and is a mostly Texas-

based prison gang that only allows Hispanics as members. Despite this, The Texas

Superseding Indictment—Page 3

 
 

 

_Case $:19-cr-00630-fgpocument 19 Filed 02/12/20 é 4of14 PagelD 40

Syndicate engaged in drug trafficking with other groups and individuals outside of the
gang.
Defendants
At all times relevant to this Superseding Indictment:

1. Up to four of the above listed defendants, including Sharron Rene Arnold,
Donald Paul Brewer, aka “Donnie,” Monte James Lalumia, and Amie Dawn
Sanmiguel, were members or close associates of the Aryan Circle.

8. Up to two of the above listed defendants, including Justin Duane Baker
and James Keith Smith, aka “Jimmy Smith,” were members or close associates of the
ABT.

9. Up to two of the above-listed defendants, including Michael Allen Gibbs,
aka “Bubba” and Michael Wayne Hough, were members or close associates of the
Peckerwoods.

10. Defendant Antonio Valle, aka “Chuck” and “Chucky,” was a meniber of

the Texas Syndicate.

Superseding Indictment—Page 4

 
 

 

 

Case 8:T9-CF-00880-f@gpocument 19 Filed 02/12/20 é 5of14 PagelD 41

Count One
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)

11. The allegations contained in paragraphs | through 10 are realleged and

fully incorporated herein.
The Conspiracy

12. Between in or about June 2017, and in or about February 2020, in the
Dallas Division of the Northern District of Texas and elsewhere, the defendants,
Francisco Javier Franco Peralta, Steven Dean Anthony, Sharron Rene Arnold,
Justin Duane Baker, Christopher Boisse, Juan Carlos Bonilla, aka “Flacco,” Donald
Paul Brewer, aka “Donnie,” Tammy Louis Crawford, aka “Chase,” Jacob Thomas
Decker, Stewart Albert Elizardo, Felix Guillen, Allec Shania Hamm, Kristian Brian
Hargrove, Michael Wayne Hough, Monte James Lalumia, Mason Scott McCormick,
aka “Hollywood,” Joseph Floyd Mitchell, Angelina Luna Peralta, Noel Rangel
Barco, Amie Dawn Sanmiguel, Darryl! Alan Sims, James Keith Smith, aka “Jimmy
Smith,” Rikki Lee Thompson, aka “Rikki Bobby,” and Antonio Valle, aka “Chuck”
and “Chucky” did knowingly and intentionally combine, conspire, confederate and
agree together and with each other, and with other persons known and unknown to the
Grand Jury, to possess with intent to distribute 500 grams or more of a mixture or
substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance.

In violation of 21 U.S.C. § 846, the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(A).

Superseding Indictment—Page 5

 

 
 

 

 

Case 2:79-01-00830-Fampocument 19 Filed 02/12/20 ¢ 60f14 PagelD 42

Manner and Means of the Conspiracy

During the conspiracy as alleged herein, it was part of the conspiracy that one or
more of the defendants and conspirators! would:

13. Arrange for the acquisition of methamphetamine from persons both known
and unknown to the Grand Jury.

14. Arrange for the distribution and delivery of methamphetamine to persons
both known and unknown to the Grand Jury.

15. Utilize stash houses and other locations to store quantities of
methamphetamine.

16. Act as intermediaries and brokers to negotiate the acquisition, price,
delivery, and payment for quantities of methamphetamine.

17. Sell or purchase methamphetamine from one another or for other persons
known and unknown to the Grand Jury.

18. Utilize cellular telephones to discuss, negotiate, and facilitate drug
transactions.

19. Link to one another either directly or through another conspirator and acted
as hubs for narcotics trafficking, supplying methamphetamine to numerous other

conspirators.

 

1, Certain conspirators did not know the identity of all of the other conspirators and did not know all
of the details or all of the activities undertaken by other conspirators. There was no formal agreement
entered into by the conspirators, instead, the conspirators entered into the conspiracy through their actions
and drug transactions.

Superseding Indictment—Page 6

 

 
 

Case 3: T9-61-00830-Famipocument 19 Filed 02/12/20 é 7of14 PagelD 43

Counts Two through Twenty-Five
Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a)(1))
20. The allegations contained in paragraphs 1 through 19 are realleged and
fully incorporated herein.
21. | Onor about the dates listed below, in the Dallas Division of the Northern

District of Texas and elsewhere, the defendants, listed below, did knowingly possess with

 

intent to distribute a mixture or substance containing a detectable amount of

methamphetamine, a Schedule II controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 841(b)(1)(C).

Count Defendant On or About Date
2 Francisco Javier Franco Peralta November 14, 2019
3 Steven Dean Anthony June 24, 2019
4 Sharron Rene Arnold May 2, 2019
5 Justin Duane Baker January 28, 2019
6 Christopher Boisse September 26, 2019
7 Juan Carlos Bonilla, aka “Flacco” - July 1,2019
8 Donald Paul Brewer, aka “Donnie” September 24, 2019
9 Tammy Louise Crawford, aka “Chase” May 7, 2019
10 |Jacob Thomas Decker June 3, 2019
11 {Stewart Albert Elizardo June 4, 2019
12 |Felix Guillen September 24, 2019
13 | Allec Shania Hamm April 16, 2019
14__|Kristian Brian Hargrove April 10, 2019
15 |Michael Wayne Hough November 13, 2019
16 _|Monte James Lalumia April 30, 2019
17__|Mason Scott McCormick, aka “Hollywood” October 29, 2018
18 |Joseph Floyd Mitchell February 12, 2019
19 __| Angelina Luna Peralta November 14, 2019
20__|Noel Rangel Barco June 3, 2019
21 {Amie Dawn Sanmiguel April 30, 2019
22  |Darryl Alan Sims May 28, 2019
23 _|James Keith Smith, aka “Jimmy Smith” March 5, 2019
24  |Rikki Lee Thompson - June 3, 2019
25 _| Antonio Valle, aka “Chuck” & “Chucky” June 4, 2019

 

Superseding Indictment—Page 7

 

 
 

 

 

 

_Case :19-c1-00630-faggocument 19 Filed 02/12/20 é 8 of 14 PagelD 44

Count Twenty-Six

Possession of a Firearm by a Convicted Felon
(Violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2))

22. The allegations contained in paragraphs | through 21 are realleged and
fully incorporated herein.

23. | Onor about September 24, 2019, in the Dallas Division of the Northern
District of Texas, the defendant, Michael Allen Gibbs, aka “Bubba,” knowing that he
had been convicted of a crime punishable by imprisonment for a term exceeding one
year, that is a felony offense, did knowingly possess, in and affecting interstate
commerce, a firearm, to wit: a Sig Sauer, model SP2022, 9 millimeter pistol, bearing
serial number 24B 134859.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Superseding Indictment—Page 8

 

 
 

 

 

_Case 8 BSC 008S0-fgpocument 19 Filed 02/12/20 é 9of14 PagelD 45

Count Twenty-Seven

Possession with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 841(a))(1))

24. The allegations contained in paragraphs | through 23 are realleged and
fully incorporated herein.

_ 25. Between on or about September 24, 2018, and on or about September 24,
2019, in the Dallas Division of the Northern District of Texas and elsewhere, the
defendant, Michael Allen Gibbs, aka “Bubba,” did knowingly possess with intent to
distribute a mixture or salisinnse containing a detectable amount of heroin, a Schedule I

controlled substance.

In violation of 21 U.S.C. § 841(a)(1), the penalty for which is found at 21 U.S.C.

§ 841(b)(1)(C).

Superseding Indictment—Page 9

 

 
 

 

 

Case SE eo" 19 Filed 02/12/20 é 10 of 14 PagelD 46

Forfeiture Notice
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461
and 18 U.S.C. § 924(d) and 21 U.S.C. § 853(a))
26.  Uponconviction for any of Counts One through Twenty-Seven, pursuant to

18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461, 18 U.S.C. § 924(d), and 21 U.S.C. § 853(a),
the defendants, Francisco Javier Franco Peralta, Steven Dean Anthony, Sharron
Rene Arnold, Justin Duane Baker, Christopher Boisse, Juan Carlos Bonilla, aka
“Flacco” Donald Paul Brewer, aka “Donnie,” Tammy Louis Crawford, aka
“Chase,” Jacob Thomas Decker, Stewart Albert Elizardo, Michael Allen Gibbs, aka
“Bubba” Felix Guillen, Allec Shania Hamm, Kristian Brian Hargrove, Michael
Wayne Hough, Monte James Lalumia, Mason Scott McCormick, aka “Hollywood,”
Joseph Floyd Mitchell, Angelina Luna Peralta, Noel Rangel Barco, Amie Dawn
Sanmiguel, Darryl Alan Sims, James Keith Smith, aka “Jimmy Smith,” Rikki Lee
Thompson, aka “Rikki Bobby,” and Antonio Valle, aka “Chuck” and “Chucky,”
shall forfeit to the United States of America all property, real or personal, constituting, or
derived from, the proceeds obtained, directly or indirectly, as a result of the respective
offense; and any property, real or personal, used or intended to be used, in any manner or
part, to commit or facilitate the commission of the respective offense. This specifically
includes, but is not limited to, the following:

hi a Charter Arms .38 Special handgun, serial number 966042, and five rounds
of ammunition (as to Crawford);

2 a Ruger .40 caliber handgun, model P94, serial number 34061490, and two
magazines (as to Crawford);

3. anM&P 9 mm handgun, serial number 4ZU6308, and one magazine (as to
Crawford);

Superseding Indictment—Page 10

 
 

 

 

Case Ore" 19 Filed 02/12/20 ‘é 11 0f 14 PagelD 47

10.
11.
12.

13.
14.

13,

16.

17.

18.

a KelTec 9 mm handgun, serial number A4J79 (as to Crawford);

a Derringer .38 Special handgun, serial number L68395, and two rounds of
ammunition (as to Crawford);

a Heritage .22 caliber rifle, model Rough Rider, serial number AZ50341 (as
to Crawford);

a Smith & Wesson .380 handgun, model Body Guard, serial number
EBB9986, and one magazine (as to Crawford);

a Henry Arms .22 caliber rifle, serial number IHEA104 (as to Crawford);

a Sig Sauer .9mm handgun, model #SP2022, serial number 24B 134859, and
14 rounds of ammunition (as to Gibbs);

a Taurus .38 Special handgun, serial number 11210806 (as to Gibbs);
a Smith & Wesson handgun, serial number 7D09773 (as to Gibbs);

a Springfield 9mm handgun, model XDS-9, serial number $3918112, and
ammunition (as to Hough);

a Crescent Firearms 20 gauge shotgun, serial number 793163 (as to Hough);

a Springfield Armory .45 caliber handgun, model XD-45, serial number
MG604700 (as to McCormick);

a Taurus .40 caliber handgun, model 740, serial number S1Y98864 (as to
McCormick);

a Russian .32 caliber revolver, model #1895, serial number 189513016 (as
to Valle);

a Squires Bingham .22LR caliber pistol, serial number A389381 (as to
Valle); and

a Luigi Franchi 20 gauge shotgun, serial number 52259 (as to Valle).

Superseding Indictment—Page 11
 

 

 

Case #:19-6-00630-Fgocument 19 Filed 02/12/20 rs 12 of 14 PagelD 48

ERIN NEALY COX
UNITED STATES ATTORNEY

P.J. MEITL

Assistant United States Attorney
District of Columbia Bar No. 502391
Virginia Bar No. 73215

1100 Commerce Street, Third Floor .
Dallas, Texas 75242-1699
Telephone: 214.659.8680

Facsimile: 214.659.8812

Email: philip.meitl@usdoj.gov

 

Superseding Indictment—Page 12. .

A TRUE BILL

VY)

FOREPERSON (7

 
 

 

Case 3:19-cr-00630-B Document19 Filed 02/12/20 Page130f14 PagelD 49

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

 

SUPERSEDING INDICTMENT

21 U.S.C. § 846
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Count 1)

21 U.S.C. § 841(a)(1)
Possession with Intent to Distribute a Controlled Substance
(Counts 2 - 25)

18 U.S.C. §§ 922(g)(1) and 924(a)(2))
Possession of a Firearm by a Convicted Felon
(Count 26)

 

21 U.S.C. § 841(b)(1)

Possession with Intent to Distribute a Controlled Substance
(Count 27)

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 246land 18 U.S.C. § 924(d) and
21 U.S.C. § 853(a))
Forfeiture Notice

27 Counts

 

A true bill rendered

 

Filed in open court this _12 day of February, 2020.

 

FORT WORTH FOREPEKSON
 

 

Case 3:19-cr-00630-B Document 19 Filed 02/12/20 Page 140f14 PagelD 50

 

Warrant to be Issued for all Defendants

 

 

 

 
